DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 7, 17, 20, 21 are canceled. Claims 1-6, 8-16, 18-19, 22-24 are pending.  

Response to Applicant Remarks
With regard to rejections under 35 USC 101, Applicant repeats remarks from the 9/27/2019 and 3/10/2020 submission of remarks.  The following response is copied from the prior actions.  It is further noted that, in light of most recent guidelines, the rejections under 35 USC 101 of claims 4, 6, 15, 16, 22, 23 and 24, which recite encrypting and/or decrypting, are withdrawn.  It is further noted that in claims 3 and 14, the recitation of “the multimedia messaging service message is encrypted” is interpreted as a description of the data, not an active encrypting step; consequently, this limitation in each of claims 3 and 14 is not interpreted as an additional element in the analysis under 35 USC 101, and the rejections of those claims are maintained.
 With regard to rejections under 35 USC 101, Applicant remarks, “…As described in paragraph [0004] of the printed publication, user accounts are being increasingly compromised and users may not want to risk saving their payment information in their accounts. Moreover, such accounts must currently be separately created and maintained for each content provider, 
Further with regard to rejections under 35 USC 101, Applicant remarks, “…The claim includes additional features to ensure that the claim describes a process or product applied in a meaningful way.  As described in paragraph [0002] of the printed publication, the disclosure generally relates to purchasing electronic content on a wireless device and, more particularly, relates to using multimedia messaging service ("MMS") messaging to facilitate a transaction for purchasing the electronic content on the wireless device. Applicant asserts that this is not an abstract idea.” (Page 20 of Remarks).  Examiner again respectfully disagrees. The claims are directed to an abstract idea of selling and distributing content, which is a commercial interaction 
Further with regard to rejections under 35 USC 101, Applicant notes (page 21) computer elements of the claims, and then remarks, “…Accordingly, the claims recite an application with, or by use of, a particular machine and are thus significantly more than the judicial exception. At least for this reason, Applicant respectfully asserts that the claims are directed to patent eligible subject matter…” (Page 22 of Remarks).  Examiner again respectfully disagrees. The computer elements cited by Applicant (wireless device, wireless network, server, content server) comprise generic elements, described at a very high level in Applicant’s specification, (see, for example, PGPub [24], “…The wireless device 10 can be any mobile technology computing device that connects to a wireless communication network…”  See also PGPub [27], “…networks 302 and 304 can be any type of wireless network utilizing a communications channel, such as a cellular data network, e.g., a Global System for Mobile Communication ("GSM") network, a Code-Division Multiple Access ("CDMA") network, an Universal Mobile Telecommunications System ("UMTS") network, an Evolution-Data Optimized ("EV-DO") network, a Long Term Evolution ("LTE") network, a wireless local network, a wide area network, and/or the like…”, “…networks 302 and 304 can connect the wireless device 10 to an electronic content server 350 that can identify and/or forward electronic content available for purchase. In some aspects, the electronic content server 350 can be a server of a publisher of electronic content
 Further with regard to rejections under 35 USC 101, Applicant remarks, “…An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer…Accordingly, the claims recite an improvement in computer-related technology itself and are thus significantly more than the judicial exception. At least for this reason, Applicant respectfully asserts that the claims are directed to patent eligible subject matter…” (Pages 22-24 of Remarks).  Examiner again respectfully disagrees; Applicant’s claims do not comprise any limitations that recite computer functions not previously performable; connecting devices, monitoring/determining/identifying data, receiving/sending data, subtracting data, updating data, downloading data all comprise previously-performable functions. (See cited prior art).
Further with regard to rejections under 35 USC 101, Applicant remarks, “…To the extent the present claims are considered abstract, the combination of claim limitations transform the abstract idea of a method for distributing electronic content to a wireless device into a particular, practical application of that abstract idea.” (Page 24 of Remarks).  Examiner again disagrees and notes the computer elements serve only to implement the abstract idea, and serve only to generally link the use of the judicial exception to a particular technological environment, and therefore do not integrate the abstract idea into a practical application.
Further with regard to rejections under 35 USC 101, Applicant remarks, “The claims are not (1) “simply adding conventional computer components to well-known business practices;”…” (Page 25 of Remarks).  Examiner again disagrees; the claims do recite implementing the abstract 
Further with regard to rejections under 35 USC 101, Applicant again cites the business problems of Applicant’s PGPub [4], [5] and [6], (Pages 26-27 of Remarks), again presents the independent claim limitations, and then remarks, “Accordingly, the claims recite features indicative of the building blocks of human ingenuity and are thus significantly more than the judicial exception. At least for this reason, Applicant respectfully asserts that the claims are directed to patent eligible subject matter.” (Page 28 of Remarks).
 Examiner again respectfully disagrees, and notes that the claims do not recite features indicative of building blocks of human ingenuity, but rather recite a well-known, abstract idea of selling and distributing content and managing accounts, which comprise a commercial interaction involving sales and account activities and a method of organizing human activity.  The implementation of the abstract idea upon generic computer elements does not comprise a feature indicative of building blocks of human ingenuity.  The rejections under 35 USC 101 are therefore maintained as discussed below.


 With regard to the rejections under 35 USC 112(a), Applicant remarks, “In this regard, Applicant has amended the claims to address the rejection noted by the Examiner.” (Page 28 of Remarks).  Examiner respectfully disagrees, and notes that Applicant has not amended either claim 14 or 24 to address the rejection.  The rejection is therefore maintained, as noted below.


 With regard to the prior art rejections, Applicant remarks, “Applicant asserts that none of KNIGHT, DE CUBA, MOSHIR or DEDRICK teach or fairly disclose a “method for distributing electronic content to a wireless device, the method comprising:... monitoring with a mobile virtual network operator cloud an amount of wireless services used by the wireless device and determining a wireless service account balance of wireless service; ... determining in the electronic content server that a current wireless service account balance of wireless service associated with the user account identifier information received in the multimedia messaging service message is greater than a purchase price of the selected electronic content; subtracting in the electronic content server the purchase price of the selected electronic content from the wireless service account balance of wireless service of a user account stored in the electronic content server;... updating the wireless service account balance of wireless service with the electronic content server based on a cost of the selected electronic content; ...wherein the wireless services comprise at least one of the following: voice communications, messaging, and data usage” as recited by amended claim 1.” (Page 30 of Remarks), and Applicant then proceeds to repeat the same allegations for each of the references, individually, repeating the same allegation for KNIGHT, FIATAL, DE CUBA, MOSHIR, and DEDRICK in turn, not considering the combinations, and not specifically noting the particular features Applicant feels are not disclosed by the prior art.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Moreover, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further with regard to the prior art rejections, Applicant remarks, “…Applicant respectfully asserts that the Examiner attempts to combine the cited references and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited in claim 1 with the use of impermissible hindsight, using knowledge directly gleaned from the Applicant's disclosure. Moreover, the cited prior art completely lacks any disclosure of the desirability of the combination recited in claim 1; and the cited prior art completely lacks any disclosure of an objective reason to combine the teachings of the prior art to arrive at the combination recited in claim 1. (See MPEP § 2143.01 III-IV).” (Page 36 of Remarks).
Examiner again respectfully disagrees and notes that motivations to combine have indeed been provided in every instance.  The prior art rejections are therefore maintained; new rejections/citations as necessitated by claim amendments are presented below.

 
 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-14, 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12 and 14 recite monitoring an amount of wireless services used and determining a wireless service account balance; transmitting … information regarding the plurality of electronic content available; receiving a selection indication of content from among the plurality of content available that includes an identifier of the selected electronic content; identifying a user of the wireless device based on information included in the selection indication, the information comprising user account identifier information; receiving a message including the user account identifier information for obtaining the selected electronic content; determining that a current wireless service account balance of wireless service associated with the user account identifier information received in the message is greater than a purchase price of the selected content; subtracting the purchase price of the selected electronic content from the wireless service account balance of wireless service of a user account stored; transmitting a purchase confirmation for a purchase of the selected electronic content based on the user account identifier information included in the message, wherein the purchase confirmation is configured to be displayed; updating the wireless service account balance or wireless service  based on a cost of the selected electronic  content; downloading the selected electronic content; wherein the user account identifier information comprises an identifier of the account associated with the user; wherein the message is encrypted (additional limitation of claim 14 which describes the data contained in the message), wherein the wireless services comprises at least one of the following: voice, communications, messaging, and data usage.  
The limitations of monitoring an amount of services used, determining an account balance, transmitting information regarding content available, receiving a selection indication of content, identifying a user from information received, receiving a message including user account information, determining a current account balance for the identified user account is greater than the content purchase price, subtracting the purchase price from a stored account balance, transmitting a purchase confirmation, updating the balance and downloading the content, comprise an abstract idea of selling and distributing content and managing accounts, which comprise a commercial interaction involving sales and account activities and a method of organizing human activity.  Other than reciting, ‘wirelessly connecting a wireless device’, ‘to/over a wireless network’, ‘with a mobile virtual network operator cloud’, ‘over a wireless communication channel’, ‘of a mobile network operator’; ‘with/from/in an electronic content server’; ‘by/from/of the wireless device’, ‘connecting the wireless device’, ‘over the wireless network’, ‘to the electronic content server’, ‘a plurality of electronic content available for download’, ‘multimedia messaging service message’, ‘for a mobile virtual network operator’, ‘electronic content server is implemented in a mobile virtual network operator cloud’, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

 This judicial exception is not integrated into a practical application.  In particular, the independent claims recite additional elements of ‘wirelessly connecting a wireless device’, ‘to/over a wireless network’, ‘with a mobile virtual network operator cloud’, ‘over a wireless communication channel’, ‘of a mobile network operator’; ‘with/from/in an electronic content server’; ‘by/from/of the wireless device’, ‘connecting the wireless device’, ‘over the wireless network’, ‘to the electronic content server’, ‘a plurality of electronic content available for download’, ‘multimedia messaging service message’, ‘for a mobile virtual network operator’, ‘electronic content server is implemented in a mobile virtual network operator cloud’, ‘in  a display of the wireless device’, ‘by an application implemented by the wireless device’ .   These elements are recited at a high level of generality (i.e., as a generic computer elements/data structures performing generic computer element/data functions of monitoring data, making determination based upon data, providing data, receiving data, connecting devices/networks, determining if account balances exceed purchase price, transmitting purchase confirmation, updating account balances, and downloading content), such that the limitations reciting functions of the computer apparatus amount to no more generic computer elements applying the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claims are directed to an abstract idea.  
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional wirelessly connecting a wireless device, to/over a wireless network, with a mobile virtual network operator cloud, in a display of the wireless device, by an application implemented by the wireless device, over a wireless communication channel, of a mobile network operator; with/from/in an electronic content server; by/from/of the wireless device, connecting the wireless device, over the wireless network, to the electronic content server, a plurality of electronic content available for download, multimedia messaging service message, for a mobile virtual network operator, electronic content server is implemented in a mobile virtual network operator cloud, amount to no more than generic computer elements to apply the abstract idea.  (It is noted that the limitation ‘wherein the wireless service comprises…voice communications, messaging, and data usage’ serves only to describe the services to which user’s account balance can be applied, and do not comprise significantly more).  Applying an abstract idea using generic computer elements cannot provide an inventive concept.  The independent claims are not patent eligible. 
Dependent claims 2, 3, 5, 8-11, recite:
 providing activation and metering of the wireless service, forwarding…information regarding the plurality of electronic content available, the information regarding the plurality of electronic content available is configured to be displayed, forwards the information regarding the plurality of electronic content available…in response to receiving a request…in response to user interaction, message is encrypted, extract the user account identifier information for the purchase of the selected electronic content, forwarding information regarding the plurality of electronic content available, the information …Is configured to be displayed, providing activation and metering of the wireless service… for access; forwarding…information regarding the plurality of electronic content available; encrypting the …message; decrypting the encrypted … message … to extract the user account identifier information for the purchase of the selected electronic content; determining… whether the user of the wireless device is authorized to purchase the selected electronic content; forwarding a…message… that comprises authorization information; subtracting the purchase price of the selected electronic content from the current account balance; sending a remaining account balance of the wireless service; enabling…to forward the selected electronic content, forwarding information regarding the plurality of electronic content available, the information ...is configured to be displayed.
Dependent claims 13, 18-19, recite maintaining the wireless service account associated with the wireless device; a determination whether the user is authorized to purchase the selected electronic content, receiving a message including authorization information generated.  These limitations serve only to further extend the implemented abstract idea of selling and distributing selected content to a device.  
Furthermore, the dependent claims’ recitation of the computer elements amount to no more than generic components to implement the abstract idea, and does not integrate the abstract idea into a practical application.   The additional elements of a wireless device, a wireless network, a mobile network operator cloud, mobile network operator,  a server, an electronic content server, electronic content, a multimedia messaging service message, a mobile virtual network operator cloud, mobile virtual network operator, wireless service, wireless network implemented by the mobile network operator, electronic content server is implemented in a mobile virtual network operator cloud, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the 
  Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial interaction; specifically, monitoring an amount of services used, determining an account balance, transmitting information regarding content available, receiving a selection indication of content, identifying a user from information received, receiving a message including user account information, determining a current account balance for the identified user account is greater than the content purchase price, subtracting the purchase price from a stored account balance, transmitting a purchase confirmation, updating the balance and downloading the content, limitations which comprise an abstract idea of selling and distributing content and managing accounts.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-3, 5, 8-14, 18-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 24, the claim recites, “…encrypting the multimedia messaging service message by the wireless device…”  However, the claim depends from claims 14, which recites wherein the multimedia messaging service message is encrypted by the wireless device.  The encrypting of claim 24 therefore comprises a second encrypting; however, Applicant’s specification does not disclose encrypting an encrypted message.  The claim therefore comprises new matter.


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-6, 8-16, 18-19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Publication 2008/0109528), in view of Fiatal (US Patent 8,107,921), in further view of de Cuba (US Publication 2012/0231876), in further view of Moshir (US Publication 2009/0265552), in further view of Dedrick (US Patent 5,768,521), in further view of Speiser (US Patent 8,774,781).
With regard to claims 1, 12 and 14,   Knight discloses A method for distributing electronic content to a wireless device ([75]), the method comprising: wirelessly connecting a wireless device to a wireless network over a wireless communication channel implemented by a mobile network operator ([7], [8], [50], [57], [58]); 
connecting the wireless device over the wireless network to an electronic content server ([7], [8], [11]-[13], [50], [57], [58], [150]-[153], “…Where the system connects to the network for downloading a preview and there is a wait while that file is downloaded), the electronic content server having a plurality of electronic content available for download, ([119], “…display lists of content such as news or ringtones…”; [75], [141]); 
 receiving in the electronic content server, from the wireless device over the wireless network, a selection indication from the wireless device of electronic content from among the plurality of electronic content available from the electronic content server ([141], “This implementation of the invention is a Network Application for the Mobile Phone Network that allows users to browse, preview, buy and enjoy Mobile Content through a Client Software Application…”; [147], “…a network based browse function is provided which allows the Client to show lists and groups of Mobile Content stored on the Server…”; [148], “…the user can type any phrase into a form in the Software Application and that is then submitted to the Server over the network where a search will then be performed over the Mobile Content stored at the Server and the matching records returned to the Client application…”; [155], [172], [174], [177], [178], [185], “…effect the billing using the client application's capability to send a SMS from the Client application to the Server via the Mobile Network, where the message is received by the Server and the Server then initiates billing on behalf of that user…”) that includes an identifier of selected electronic content ([75] (metadata of mobile content), [128], [193], [75], where content ‘on-demand’ discloses the user has identified content desired); in response to user interaction with the wireless device ([99],[100], [108], “…The end user turns on the device, discovers the Software Application and starts it…”);
identifying in the electronic content server a user of the wireless device based on information included in the selection indication, the information comprising user account identifier information ([158], [173], “… At the point of delivering the application to the end user, record the MSISDN of the user's device in the server's database. …” [174], “…Dynamically build into the application a unique reference number (or the MSISDN itself but an indirect reference ; 
receiving in the electronic content server, forwarded from the wireless device, a…message including the user account identifier information for obtaining the selected electronic content from the electronic content server ([99], [100], [172], [173], [177], “…5. When the application requests the purchase of an item by the user, the application forwards the reference…”; [0178] 6. The Server receives the reference and uses it to determine the MSISDN…”; [184], [185]); 
transmitting a purchase confirmation to the wireless device for a purchase of the selected electronic content with the electronic content server based on the user account identifier information included in the … message ([173]-[179],”… Now in possession of the MSISDN the server can perform the MT SMS billing.”; [187]; [75], “…It can also display an option or function that enables the end-user to download and buy that content from the Server…”, [193], “…Mobile Content will be delivered to and charged to (by way of mobile billing mechanisms such as premium messaging) to that first user's Phone…,” where content sent after purchase is interpreted as a purchase confirmation); 
and downloading from the electronic content server the selected electronic content, to the wireless device ([75], [99], [200]).  

Knight discloses the electronic content server, as discussed above, and further discloses monitoring content purchases [157] and service use ([128], [132]), and a maximum credit limit monitoring with a mobile virtual network operator cloud an amount of wireless services used by the wireless device, and determining a wireless service account balance of wireless service (Col 3 lines 31-45 and Col. 3 lines 53-65, “…The mobile virtual network operator 140 may include a mobile virtual network operator (MVNO) policy enforcement application 146 configured to enforce a network service policy associated with the user of the mobile device 120. The network service policy may include a maximum number of minutes of voice service per billing period, a maximum number of data bits transferred per billing period, and a maximum number of Short Message Service (SMS) text messages processed per billing period. The network service policy may also include a maximum number of picture or image files transferred per billing period, a maximum number of audio files transferred per billing period, and a maximum number of video files transferred per billing period…”, Col 4 lines 41-56, Col. 16 lines 36-42 and Figure 2, #260; where the ‘cloud’ of Fiatal is interpreted as collectively comprising the MVNO 140 and Content Provider 110 of Figure 1, Col. 2 line 56-Col. 3 line 15, “…a mobile virtual network operator 140… and an optional content provider 110… The mobile virtual network operator 140 may include one or more service or processing nodes configured to perform one or more functions of the mobile virtual network operator 140.  The mobile virtual network operator 140 may also include a proxy for another service or processing node configured to perform one or more functions of the mobile virtual network operator 140. Each of the one or more nodes of the mobile virtual network operator 140 may independently operate and connect to the network 150….the optional content provider 110…may be configured in a similar fashion.”, where this interpretation is according to Applicant’s disclosure, see PGPub [30], “…The MVNO cloud 306 can .
Knight discloses the user account identifier information comprises an identifier of the account associated with the user of the wireless device ([100], [111], [113]) but does not specifically disclose a mobile virtual network operator.  However, Fiatal discloses user account identifier information an identifier of the account associated with the user of the wireless device for a mobile virtual network operator (Col. 3 lines 31-52, Col. 6 lines 12-15 and Col. 7 lines 26-34).   Fiatal further discloses wherein the wireless services comprise at least one of the following:  voice communications, messaging, and data usage. (Col. 3 lines 53-65, “…The mobile virtual network operator 140 may include a mobile virtual network operator (MVNO) policy enforcement application 146 configured to enforce a network service policy associated with the user of the mobile device 120. The network service policy may include a maximum number of minutes of voice service per billing period, a maximum number of data bits transferred per billing period, and a maximum number of Short Message Service (SMS) text messages processed per billing period…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the content distribution method and system of Knight with the account balance services as taught by Fiatal because allowing device users to access monetized services from providers other than those associated with a mobile 
 
Knight further discloses determining, in the server, that a selection is within a set limit for a given user record/account ([183], [190], [113], [173]-[178]) but does not specifically disclose determining… that a current wireless account balance of wireless service associated with the user account identifier information received in the … message is greater than a purchase price of the selected electronic content.  However, de Cuba discloses determining … that a current wireless account balance of wireless service associated with the user account identifier information received in the … message is greater than a purchase price of the selected electronic content ([30], Figure 4 #430).  Knight discloses recording, at the server, the content purchases and cost ([156]), but does not specifically disclose updating the wireless account balance…based on a cost of the selected electronic content.  However, de Cuba discloses updating the wireless service account balance of wireless service…based on a cost of the selected electronic content ([23], “…request authorization for a charge against a prepaid or postpaid balance of the mobile telephone subscriber stored…make debits against the balance of the mobile subscriber…”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the content distribution method and system of Knight, as modified by the account balance services of Fiatal, with the balance verification method of de Cuba because verifying account balances would decrease losses (See de Cuba [30]). 

De Cuba discloses subtracting … the purchase price of the selected electronic content from the wireless service account balance of wireless service of a user account ([23]), but does not specifically disclose that the subtracting is done in the electronic content server, or that the account is stored in the electronic content server.  However, Dedrick discloses subtracting in the electronic content server the purchase price of the selected electronic content from…a user account stored in the electronic content server (Col. 2 lines 10-18, Col. 3 lines 60- Col. 4 line 5, Col. 5 line 55-58, and Figure 5a, #106, #108, which disclose metering server transferring titles/information; therefore, the metering server is interpreted as an ‘electronic content server’).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed  to have combined the content distribution method and system of Knight, as modified by the account balance services of Fiatal and the balance verification method of de Cuba with the account debiting in the content server as disclosed by Dedrick because maintaining an account for a user would enable ongoing content consumption without repeated contact with the provider; see Dedrick Col. 1 lines 45-56.

Knight discloses account identifier information in a message as discussed above, but does not specifically disclose a multimedia messaging service message.  However, Moshir discloses communicating by means of a multimedia messaging service message ([11], [62], and [71]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the content distribution method and system of Knight, as modified by the account balance services of Fiatal, as modified by the balance verification method of de Cuba, as modified by the account debiting in the content server as disclosed by 

With regard to the additional limitation of claims 12 and 14, Knight discloses transmitting to the wireless device from the electronic content server over the wireless network, information regarding the plurality of electronic content available from the electronic content server ([75], [141]).  
With regard to the additional limitations of claim 14, Moshir further discloses the multimedia messaging service message is encrypted by the wireless device ([11], [62], [71]).  Fiatal discloses the electronic content server is implemented in a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34). Examiner points out that the operation of the electronic content server by a MVNO cloud comprises intended use of the server.  It is further noted that Van der Merwe, listed below as pertinent art not cited, discloses such an intended use in [18].
 
With regard to claim amendment transmitting a purchase confirmation to the wireless device for a purchase…wherein the purchase confirmation is configured to be displayed in a display of the wireless device by an application implemented by the wireless device, Knight discloses transmitting a purchase confirmation to the wireless device for a purchase as discussed above ([173]-[179] , [75], “…It can also display an option or function that enables the end-user to download and buy that content from the Server…”, where the selectable option to buy the electronic content is broadly interpreted as a purchase confirmation on the part of the user.)  

 With regard to claim 2, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 1 as discussed above.  Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); and forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network 
wherein the information regarding the plurality of electronic content available is configured to be displayed in a display of the wireless device by an application implemented by the wireless device ([99],[100], [108], “…The end user turns on the device, discovers the Software Application and starts it…”; [0109] “…When the Software Application connects to the Server it describes itself as a pre-installed application (by making a request with no associated application instance ID) and presents the information relating to the attributes which were used in the selection of this Software Application for this device (e.g. phone vendor/model/firmware/network).”; [119],”… Software Applications which display lists of content such as news or ringtones can utilise this facility...”; [141]).
Knight does not specifically disclose the services include activation and metering, or that the services are provided from a virtual mobile network operator.  However, Fiatal discloses  providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator (Col. 1 lines 42-54, Col. 2 lines 1-10, Col. 4 lines 41-51, Col. 14 lines 36-50, Col. 16 lines 58-63).

With regard to claim 3, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 2 as discussed above.  Knight further discloses wherein the electronic content server forwards the information regarding the plurality of electronic content available to the wireless device ([118], “…Software Applications built using this Device Adaptive Architecture appear very responsive to the end user.”; [119], “…Software Applications which display lists of content such as news or ringtones can utilise this facility to cache their content structures inside the end user application in response to receiving a request from the wireless device in response to user interaction with the wireless device ([99],[100], [108], “…The end user turns on the device, discovers the Software Application and starts it…”; [0109]; [141]).
Moshir further discloses the multimedia messaging service message is encrypted by the wireless device ([11], [62], [71]) but does not specifically disclose the electronic content server is operated by a mobile virtual network operator cloud.  However, Fiatal discloses the electronic content server is operated by a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34; see notes in claim 1 rejection, above.  Examiner points out that the operation of the electronic content server by a MVNO cloud comprises intended use of the server. It is further noted that Van der Merwe, listed below as pertinent art not cited, discloses such an intended use in [18]).
Fiatal further discloses wherein the mobile virtual network operator cloud comprises a server (Col. 2, lines 55-60, “…The mobile virtual network 100 includes a mobile virtual network operator 140 (which may include a server)…”; the ‘cloud’ of Fiatal is interpreted as collectively comprising the MVNO 140 and Content Provider 110 of Figure 1, Col. 2 line 56-Col. 3 line 15, “…a mobile virtual network operator 140… and an optional content provider 110… The mobile virtual network operator 140 may include one or more service or processing nodes configured to perform one or more functions of the mobile virtual network operator 140.  The mobile virtual network operator 140 may also include a proxy for another service or processing node configured to perform one or more functions of the mobile virtual network operator 140. Each of the one or more nodes of the mobile virtual network operator 140 may independently operate and connect to the network 150….the optional content provider 110…may be configured in a similar fashion.”, and wherein the mobile virtual network operator cloud is configured to communicate with the mobile network operator (Col. 2, lines 55-65, Figure 1, #140, #160, in communication via network). 

  With regard to claim 4, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 3 as discussed above.  Knight further discloses extract the identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], [178], [184], [185]).  Moshir further discloses decrypting the encrypted multimedia messaging service message to extract information ([11], [75]).  Fiatal discloses the mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34; Col. 2 line 56-Col. 3 line 15).  

With regard to claim 5, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 1 as discussed above.  Knight further discloses forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], [119], [120], [141-144], “…a Network Application for the Mobile Phone Network that allows users to browse, preview, buy and enjoy Mobile Content through a Client Software Application which provides a rich user experience”, “…fast reacting Software Application which is quick to navigate and browse through categories of Mobile Content and editorial information…”, “…Software Application contains a Metadata package which defines the 
wherein the information regarding the plurality of electronic content available is configured to be displayed in a display of the wireless device by an application implemented by the wireless device ([99],[100], [108], “…The end user turns on the device, discovers the Software Application and starts it…”; [0109]; [119],”… Software Applications which display lists of content such as news or ringtones can utilise this facility...”; [141], “…Network Application for the Mobile Phone Network that allows users to browse, preview, buy and enjoy Mobile Content through a Client Software Application which provides a rich user experience…”).

With regard to claims 6 and 15, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claims 5 and 12 as discussed above.     
 Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); extract the account identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], 178], [184], [185]).    Knight does not specifically disclose the services include activation and metering, or that the services are provided from a virtual mobile network operator.  However, Fiatal discloses providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator (Col. 1 lines 42-54, Col. 2 lines 1-10, Col. 4 lines 41-51, Col. 14 lines 36-50, Col. 16 lines 58-63), wherein the electronic content server is implemented in a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).   
Moshir further discloses encrypting the multimedia messaging service message by the wireless device ([11], [62], [71]), and decrypting the encrypted multimedia messaging service message to extract information ([11], [75]).  Fiatal discloses the mobile virtual network operator and cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).    Examiner points out that the operation of the electronic content server by a MVNO comprises intended use of the server. It is further noted that Van der Merwe, listed below as pertinent art not cited, discloses such an intended use in [18]. Moreover, Examiner notes that the recitation of different entities performing different operations within the method does not affect the performing of the method.  For example, extracting data comprises the same method steps regardless of the location or entity performing the step.  The recitation of a particular entity performing an operation in a method claim is viewed as a nominal recitation of structure and does not serve to distinguish a claimed invention over the prior art.  See Ex parte PFEIFFER, 135 USPQ 31 (Bd. Pat. App. & Int. 1961). 
Fiatal further discloses wherein the mobile virtual network operator cloud comprises a server (Col. 2, lines 55-60, “…The mobile virtual network 100 includes a mobile virtual network operator 140 (which may include a server)…”; the ‘cloud’ of Fiatal is interpreted as collectively comprising the MVNO 140 and Content Provider 110 of Figure 1, Col. 2 line 56-Col. 3 line 15, “…a mobile virtual network operator 140… and an optional content provider 110… The mobile virtual network operator 140 may include one or more service or processing nodes configured to perform one or more functions of the mobile virtual network operator 140.  The mobile virtual network operator 140 may also include a proxy for another service or processing node configured and wherein the mobile virtual network operator cloud is configured to communicate with the mobile network operator (Col. 2, lines 55-65, Figure 1, #140, #160, in communication via network). 

With regard to claims 8 and 18, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claims 6 and 12 as discussed above.  Fiatal further discloses determining with the electronic content server whether the user of the wireless device is authorized to purchase the selected electronic content. (Col. 14 lines 36-50, and Col. 7 lines 26-34, Fiatal discloses the content server may be the MVNO server or another associated server).  Examiner also notes that the recitation of different entities performing different operations within the method does not affect the performing of the method.  For example, determining a device is authorized comprises the same method steps regardless of the location or entity performing the step.  The recitation of a particular entity performing an operation in a method claim is viewed as a nominal recitation of structure and does not serve to distinguish a claimed invention over the prior art.  See Ex parte PFEIFFER, 135 USPQ 31 (Bd. Pat. App. & Int. 1961). 

With regard to claim 9, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim forwarding a…message from the electronic content server that comprises authorization information to the wireless device ([187], [188]).  Knight does not specifically disclose the message comprises a multimedia messaging service message.  However, Moshir discloses a multimedia messaging service message ([11], [62], [71]).  

With regard to claim 10, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 1 as discussed above.  Knight further discloses sending from the electronic content server a…account history of the content service to the wireless device ([156], “A "locker" based system where anything that has been previously purchased is recorded at the Server and subsequently viewable from within the Client application. The status of each previous purchase can be seen, where and how much it cost and the status of the billing.”; [157], “…The system monitors the previews and purchases of content by the user base by recording such events in the Server's audit trail…”; where the server providing the history data which are subsequently viewable by the user from within the client application is interpreted as ‘sending’ the account history to the user’s device.)  Knight does not specifically disclose that the account purchase history comprises remaining account balance.  
However, Fiatal disclose maintaining, by the electronic content server a remaining account balance of the wireless service to the wireless device (Col. 8 lines 62-Col. 9 line 3, “…The content provider 110 may also include billing application 117. The content provider 110 may be configured to bill a user for representations of the digital content 113 purchased and/or received from the content service provider 110. The content provider 110 may maintain an account record 
De Cuba further discloses, sending a remaining account balance …to the wireless device ([24]).   


With regard to claim 11, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 1 as discussed above.  Knight further discloses enabling the electronic content server to forward the selected electronic content to the wireless device over the wireless network ([75], [99], [200]), forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], “…The Server is also able to determine, from the data initially presented above, what the appropriate content types are for this device so that content applications can deliver the correct type and format of Mobile Content for the Handset…”; [119], “…Software Applications which display lists of content such as news or ringtones can utilise this facility to cache their content structures inside the end user application…”; [120], “…simple request to update a list of content in one menu…”,  [141-144], “…allows users to browse, preview, buy and enjoy Mobile Content through 
wherein the information regarding the plurality of electronic content available is configured to be displayed in a display of the wireless device by an application implemented by the wireless device ([99],[100], [108], “…The end user turns on the device, discovers the Software Application and starts it…”; [0109] “…When the Software Application connects to the Server it describes itself as a pre-installed application (by making a request with no associated application instance ID) and presents the information relating to the attributes which were used in the selection of this Software Application for this device (e.g. phone vendor/model/firmware/network).”; [119],”… Software Applications which display lists of content such as news or ringtones can utilise this facility...”; [141]-[147], “…allows the Client to show lists and groups of Mobile Content stored on the Server…”).


With regard to claim 13, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 12 as discussed above.  Fiatal discloses maintaining the wireless service account associated with the wireless device by the mobile virtual network operator cloud (Col. 3 lines 31-36, Col. 4 lines 41-46, Col. 6 lines 12-15, Col. 7 lines 26-34; notes on cloud structure as provided in claims 1&3 rejection, above), wherein the mobile virtual network operator cloud comprises a server (Col. 2, lines 55-60, “…The mobile virtual network 100 includes a mobile virtual network operator 140 (which may include a server)…”; the ‘cloud’ of Fiatal is interpreted as collectively comprising the and wherein the mobile virtual network operator cloud is configured to communicate with the mobile network operator (Col. 2, lines 55-65, Figure 1, #140, #160, in communication via network). 


With regard to claim 16, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 15 as discussed above.  Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); and forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], [119], [120], [141-144], [147], [155], [172]). 
Knight does not specifically disclose the services include activation and metering, or that the services are provided from a virtual mobile network operator.  However, Fiatal discloses  providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator (Col. 1 lines 42-54, Col. 2 lines 1-10, Col. 4 lines 41-51, Col. 14 lines 36-50, Col. 16 lines 58-63).
Moshir further discloses encrypting the multimedia messaging service message by the wireless device ([11], [62], [71]), and decrypting the encrypted multimedia messaging service message to extract information ([11], [75]). 
Knight further discloses extract the identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], 178], [184], [185]).  Fiatal discloses the electronic content server is operated by a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34; see notes in claim 1 rejection, above.  Examiner points out that the operation of the electronic content server by a MVNO cloud comprises intended use of the server. It is further noted that Van der Merwe, listed below as pertinent art not cited, discloses such an intended use in [18]; see further notes regarding the cloud and interpretation thereof in rejections, above, for claims 1, 12, 14 and 3).

With regard to claim 19, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claim 12 as discussed above.   Knight further discloses receiving in the wireless device a … message including authorization information generated by the electronic content server ([187], [188]; ; ([173]-[179] , [75], “…It can also display an option or function that enables the end-user to download and buy that content from the Server…”, where the selectable option to buy the electronic content is broadly interpreted as a purchase confirmation/authorization on the part of the user, and the selectable option is broadly interpreted as authorization information).     See also Speiser, disclosing confirmation/ authorization information (Col. 4 lines 51-53, Figure 13, options #1300) and a purchase confirmation/authorization after payment processing (Col. 4, lines 41-43, Figure 9, #900).  Knight does not specifically disclose a multimedia messaging service message.  However, Moshir discloses a multimedia messaging service message ([11], [62], [71]).  Examiner points out that ‘generated by the electronic content server’ is not positively recited.

 With regard to claims 22 - 24, Knight, in view of Fiatal, in further view of de Cuba, in further view of Dedrick, in further view of Moshir, in further view of Speiser, disclose the limitations of claims 1, 12 and 14 as discussed above. 
 Knight further discloses providing services of the wireless service to the wireless device from a …mobile network operator for access to the wireless network implemented by the a mobile network operator ([99]); and forwarding, from the electronic content server to the wireless device, information regarding the plurality of electronic content available over the wireless network ([111], [119], [120], [141-144], [147], [155], [172]).  Knight does not specifically disclose the services include activation and metering, or that the services are provided from a virtual mobile network operator cloud.  However, Fiatal discloses providing activation and metering of the wireless service to the wireless device from a virtual mobile network operator 
Moshir further discloses encrypting the multimedia messaging service message by the wireless device ([11], [62], [71]); decrypting the encrypted multimedia messaging service message to extract information ([11], [75]). Fiatal discloses the electronic content server is operated by a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).  Examiner points out that the operation of the electronic content server by a MVNO comprises intended use of the server. Knight further discloses the extracted information: extract the user account identifier information for the purchase of the selected electronic content ([99], [100], [172], [173], [177], [178], [184], [185]).  
Fiatal further discloses determining with the electronic content server whether the user of the wireless device is authorized to purchase the selected electronic content (Col. 14 lines 36-50, and Col. 7 lines 26-34, Fiatal discloses the content server may be the MVNO server or another associated server).  Examiner also notes that the recitation of different entities performing different operations within the method does not affect the performing of the method.  For example, determining a device is authorized comprises the same method steps regardless of the location or entity performing the step.  The recitation of a particular entity performing an operation in a method claim is viewed as a nominal recitation of structure and does not serve to distinguish a claimed invention over the prior art.  See Ex parte PFEIFFER
De Cuba further discloses sending a remaining balance of the account to the wireless device ([24]). 
Knight further discloses forwarding a…message from the electronic content server that comprises authorization information to the wireless device ([187], [188]).  Knight does not specifically disclose the message comprises a multimedia messaging service message.  However, Moshir discloses a multimedia messaging service message ([11], [62], [71]).  Knight further discloses enabling the electronic content server to forward the selected electronic content to the wireless device over the wireless network ([75], [99], [200]).  Fiatal discloses wherein the electronic content server is implemented in a mobile virtual network operator cloud (Col. 6 lines 12-15 and Col. 7 lines 26-34).  Examiner points out that the implementation of the electronic content server in a MVNO cloud comprises intended use of the server. It is further noted that Van der Merwe, listed below as pertinent art not cited, discloses such an intended use in [18].  See also rejections for claims 1, 12, 14, 3, discussing the interpretation of cloud and applicability of the applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van der Merwe, US Publication 2013/0054763
Hruska US Publication 2012/0028609
Ce US Publication 2016/0335619
“Resolving ten MVNO issues with EPS architecture, VoLTE and advanced policy server”, downloaded from https://hal.archives-ouvertes.fr/hal-00766652/document, dated Dec. 18, 2012
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685          

/JAMES D NIGH/Senior Examiner, Art Unit 3685